UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 29, 2013 iSHARES ® S&P GSCI™ COMMODITY-INDEXED TRUST (Exact name of registrant as specified in its charter) iSHARES ® S&P GSCI™ COMMODITY-INDEXED INVESTING POOL LLC (Rule 140 Co-Registrant) (Exact name of registrant as specified in its charter) Delaware 001-32947 (Registrant) 001-32948 (Co-Registrant) 51-6573369 (Registrant) 34-2061331 (Co-Registrant) (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) c/o BlackRock Asset Management International Inc. 400 Howard Street San Francisco , California 94105 Attn: Product Management Team Intermediary Investor and Exchange-Traded Products Department (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (415) 670-2000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. The information set forth in Item 8.01 of this Current Report on Form 8-K, as applicable, is incorporated into this Item 1.01 by reference. Item 1.02. Termination of a Material Definitive Agreement. The information set forth in Item 8.01 of this Current Report on Form 8-K, as applicable, is incorporated into this Item 1.02 by reference. Item 8.01. Other Matters. BlackRock Asset Management International Inc. (“
